Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a corrected notice of allowability to acco8unt for the cancellation of claims 17 and 18
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony King (49,063) on January 5, 2022.
The application has been amended as follows: 
	In claim 10 at line 3, please replace “dopant of metallic ion or” with - - a conductive dopant consisting of a metallic ion or a- - 
The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate of fairly teach the embodiment of claim 1, noting that Tanaka et al. 20130323928 teaches the protective layer on the sides being hydrophobic, but not the back surface [0091].  The prior art teaches away from the claimed embodiment.
	The prior art of record fails to anticipate of fairly teach the embodiment of claim 10 as the structure is not taught where the adhesive layer is doped to conduct electricity with a conductive metal ion or graphene.  While the carbon black of Vandeparre et al. will inherently 
The prior art of record fails to anticipate of fairly teach the embodiment of claim 15, noting that Tanaka et al. 20130323928 has the protective layers overlap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 6, 2022